Citation Nr: 1042377	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  09-33 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for 
posttraumatic stress disorder due to personal trauma.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder or depression, 
to include as due to personal assault.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & spouse


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
April 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi which denied entitlement to the benefits currently 
sought on appeal.

Of note, the Veteran's claims file before the Board is a 
reconstructed version of the original, as VA has been unable to 
locate her original claims file.  See Memorandum to file, 
December 2007.  As such, materials dated prior to the present 
application to reopen the claim of service connection for 
posttraumatic stress disorder are generally not associated with 
the current claims file, with the exception of a January 2005 
Statement of the Case and a copy of the Board's June 1998 denial 
of the Veteran's claim.  

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  As documented in the January 2005 Statement of the Case, the 
last final (unappealed) disallowance of this Veteran's claim of 
service connection for posttraumatic stress disorder was by 
rating decision issued in July 2004, which was based upon a lack 
of credible supporting evidence that the claimed in-service 
stressor occurred.  

2.  Resolving all reasonable doubt in favor of the Veteran, 
evidence presented since the July 2004 denial has not previously 
been submitted to agency decision makers, relates to an 
unestablished fact necessary to substantiate the claim, and when 
presumed credible, raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.160, 20.302, 20.1103 (2004).  
  
2.  The evidence added to the record since July 2004 is new and 
material; the claim of service connection for posttraumatic 
stress disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

As a preliminary matter, the Board notes that VA has a duty to 
notify and assist the Veteran under 38 U.S.C.A. § 5103 (West 2002 
& Supp. 2010) and 38 C.F.R. § 3.159 (2010).  With respect to the 
new and material evidence portion of the decision, the Veteran 
has not received proper notice.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  However, as will be discussed fully below, the Board 
finds that it is appropriate to reopen the claim given the 
circumstances of this case.  Therefore, a full discussion of 
whether VA met these duties is not needed, as no prejudice can 
flow to the Veteran with regard to the new and material evidence 
requirement in light of the presently reopened claim.  

New and Material Evidence

As evidenced by the reconstructed portions of the claims file, 
this Veteran's claim of service connection for posttraumatic 
stress disorder (PTSD) was previously denied in a June 1998 Board 
decision.  The Veteran then applied to reopen the claim of 
service connection in April 2004, although the RO declined to 
reopen the claim in a July 2004 rating decision.  See Statement 
of the Case, January 2005.  After filing the present application 
to reopen the claim of service connection in August 2007, the RO 
considered the claim as reopened in a May 2008 rating decision.  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior 
Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the Veteran's previously and finally denied claims).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."

"New" evidence is existing evidence not previously submitted to 
agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can 
neither be cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Thus, in 
this case the Board has reviewed all available evidence submitted 
or obtained since July 2004 for this purpose.

Of primary interest are the Veteran's testimony provided before 
the undersigned in August 2010 and lay statements written by the 
Veteran's friends and family in July and August 2007.  While the 
general history provided therein may be generally cumulative of 
previous reports of the in-service stressor claimed by the 
Veteran as described in limited detail in the two prior decision 
documents of record, it is difficult to ascertain exactly what 
specific evidence was previously before either the Board or the 
Regional Office, given the absence of the original claims file.  
Under these circumstances, the Board finds that one must resolve 
all reasonable doubt in the Veteran's favor and find the lay 
evidence to constitute new and material evidence, as it does 
relate to an unestablished fact necessary to substantiate the 
claim, i.e. the occurrence of the claimed in-service stressor, 
and when presumed credible raises a reasonable possibility of 
substantiating the claim.  See Justus v. Principi, 3 Vet. 
App. 510, 512 (1992); 38 C.F.R. §§ 3.102, 3.156(a) (2010).

Therefore, the Veteran's claim of service connection for PTSD is 
reopened.  As further evidentiary development is required before 
the underlying issue of service connection is ready for 
adjudication, the Board will not address the merits of that claim 
at this time.  


ORDER

The claim of entitlement to service connection for posttraumatic 
stress disorder is reopened, and to this extent only, the appeal 
is granted.




REMAND

Initially, the Board must acknowledge the ruling in Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009), which clarified how the Board 
should analyze claims, specifically to include those for 
posttraumatic stress disorder.  As emphasized in Clemons, though 
a Veteran may only seek service connection for PTSD, the 
Veteran's claim "cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any mental 
disability that may be reasonably encompassed...."  Id.  In 
essence, the Court found that a Veteran does not file a claim to 
receive benefits for a particular psychiatric diagnosis, such as 
PTSD, that is named on a claims form, but instead makes a general 
claim for compensation for the affliction posed by the Veteran's 
psychiatric symptoms.  As such, the Board will analyze the 
Veteran's current claim under this framework, to include symptoms 
of depression or other psychiatric ailments which the Veteran 
asserts are attributable to her military service or various 
incidents therein.  

In that regard, additional evidentiary development is required 
before the issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and depression, is 
ready for Board adjudication.  See 38 C.F.R. § 19.9 (2010).  
Although the Board sincerely regrets the delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that she is afforded every possible 
consideration.

Specifically, the Board is required to seek a medical opinion if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, but 
contains competent lay or medical evidence of a current 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, injury or 
disease.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2010).  Although the evidence of record in this 
case is not dispositive as to the occurrence of the claimed in-
service events, VA regulations stipulate that where a PTSD claim 
is based on in-service personal assault, VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  
Moreover, in the present case, an examination is needed to 
determine the current diagnosis, if any, of the Veteran's 
psychiatric condition.  She must be afforded a contemporaneous 
examination for this purpose.  

Similarly, the Veteran reports receiving VA medical treatment 
although no VA medical records are currently associated with the 
claims file.  See Board hearing transcript.  All relevant VA 
treatment records should be obtained and associated with the 
claims file.    

On a VA Form 9 submitted in September 2009, the Veteran also 
stated that she had copies of at least some of the contents of 
her claims file dating prior to August 2007.  The Veteran should 
be asked to provide any documents in her possession from her 
original claims file.

Finally, the Veteran has not have received proper notice with 
regard to a PTSD claim based on in-service personal assault.  See 
Gallegos v. Peake, 22 Vet. App. 329, 336 (2008); 38 C.F.R. 
§ 3.304(f)(5).  Corrective notice is required.   

 Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that evidence from 
sources other than her official service 
records, including evidence of behavior 
changes, may constitute credible 
supporting evidence of the claimed in-
service stressors.  Afford the Veteran an 
additional opportunity to furnish this 
type of evidence or advise VA of potential 
sources of such evidence.

2.  Request that the Veteran submit any 
and all documents in her possession from 
her original claims file, to include any 
evidence, decisions, or procedural 
documentation dated prior to August 2007.  

3.  Obtain and associate with the claims 
file all outstanding VA medical records 
for this Veteran.

4.   Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should so specifically state, and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which 
may ultimately prove unsuccessful, 
must be documented in the claims 
folder.

5.  AFTER completion of the foregoing, 
schedule the Veteran for a VA examination 
with a psychiatrist.  The Veteran's claims 
file and a copy of this remand should be 
made available to the examiner for review.  
All necessary studies and tests must be 
conducted.  If the psychiatrist determines 
it to be necessary, a specialist's review of 
the in-service gynecological records and 
related opinion may be requested.  

The examiner is then requested to:

(a)  State all currently diagnosed 
psychiatric disabilities, specifically 
identifying any personality disorder 
therein;
(b)  Identify the approximate date of onset 
for any chronic acquired disability 
identified in (a); 
(c)  Considering all available evidence 
including any described behavioral changes 
occurring after the reported in-service 
incidents, opine as to whether the evidence 
is psychologically consistent with the 
occurrence of a personal assault;
(d)   Opine whether any current psychiatric 
disability was at least as likely as not 
incurred in or aggravated by active military 
service, regardless of the results of your 
determination as to the likelihood of 
occurrence of the claimed personal assault.

An adequate supporting rationale must be 
provided for each opinion reached.  

If you are unable to reach an opinion 
without resorting to mere speculation, 
please state the reason why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).  If you are unable 
to reach an opinion because there are 
insufficient facts or data within the 
claims file to facilitate a more conclusive 
opinion, please identify the relevant 
testing, specialist's opinion, or other 
information required in order to resolve 
the need for speculation. 

6.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed in compliance with the 
instructions herein, and that no other 
notification or development action is needed 
in addition to that directed above.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.  

7.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, she and her 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The Veteran and her representative 
should be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


